(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         VIKING RIVER CRUISES, INC. v. MORIANA

    CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA,
               SECOND APPELLATE DISTRICT

     No. 20–1573. Argued March 30, 2022—Decided June 15, 2022
The question for decision is whether the Federal Arbitration Act, 9
  U. S. C. §1 et seq., preempts a rule of California law that invalidates
  contractual waivers of the right to assert representative claims under
  California’s Labor Code Private Attorneys General Act of 2004, Cal.
  Lab. Code §2698 et seq. PAGA enlists employees as private attorneys
  general to enforce California labor law. By its terms, PAGA authorizes
  any “aggrieved employee” to initiate an action against a former em-
  ployer “on behalf of himself or herself and other current or former em-
  ployees” to obtain civil penalties that previously could have been re-
  covered only by the State in an enforcement action brought by
  California’s Labor and Workforce Development Agency (LWDA). Cal-
  ifornia precedent holds that a PAGA suit is a “ ‘representative action’ ”
  in which the employee plaintiff sues as an “ ‘agent or proxy’ ” of the
  State. Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal. 4th 348,
  380. California precedent also interprets the statute to contain what
  is effectively a rule of claim joinder—allowing a party to unite multiple
  claims against an opposing party in a single action. An employee with
  PAGA standing may “seek any civil penalties the state can, including
  penalties for violations involving employees other than the PAGA liti-
  gant herself.” ZB, N. A. v. Superior Court, 8 Cal. 5th 175, 185.
     Respondent Angie Moriana filed a PAGA action against her former
  employer Viking River Cruises, alleging a California Labor Code vio-
  lation. She also asserted a wide array of other violations allegedly sus-
  tained by other Viking employees. Moriana’s employment contract
  with Viking contained a mandatory arbitration agreement. Important
  here, that agreement contained both a “Class Action Waiver”—provid-
  ing that the parties could not bring any dispute as a class, collective,
  or representative action under PAGA—and a severability clause—
2             VIKING RIVER CRUISES, INC. v. MORIANA

                                  Syllabus

    specifying that if the waiver was found invalid, such a dispute would
    presumptively be litigated in court. Under the severability clause, any
    “portion” of the waiver that remained valid would be “enforced in arbi-
    tration.” Viking moved to compel arbitration of Moriana’s individual
    PAGA claim and to dismiss her other PAGA claims. Applying Califor-
    nia’s Iskanian precedent, the California courts denied that motion,
    holding that categorical waivers of PAGA standing are contrary to Cal-
    ifornia policy and that PAGA claims cannot be split into arbitrable “in-
    dividual” claims and nonarbitrable “representative” claims. This
    Court granted certiorari to decide whether the FAA preempts the Cal-
    ifornia rule.
Held: The FAA preempts the rule of Iskanian insofar as it precludes di-
 vision of PAGA actions into individual and non-individual claims
 through an agreement to arbitrate. Pp. 7–21.
    (a) Based on the principle that “[a]rbitration is strictly ‘a matter of
 consent,’ ” Granite Rock Co. v. Teamsters, 561 U. S. 287, 299, this Court
 has held that “a party may not be compelled under the FAA to submit
 to class arbitration unless there is a contractual basis for concluding
 that the party agreed to do so,” Stolt-Nielsen S. A. v. AnimalFeeds Int’l
 Corp., 559 U. S. 662, 684. Because class-action arbitration mandates
 procedural changes that are inconsistent with the individualized and
 informal mode of bilateral arbitration contemplated by the FAA, see
 AT&T Mobility LLC v. Concepcion, 563 U. S. 333, 347, class proce-
 dures cannot be imposed by state law without presenting unwilling
 parties with an unacceptable choice between being compelled to arbi-
 trate using such procedures and forgoing arbitration all together.
 Viking contends that the Court’s FAA precedents require enforcement
 of contractual provisions waiving the right to bring PAGA actions be-
 cause PAGA creates a form of class or collective proceeding. If this is
 correct, Iskanian’s prohibition on PAGA waivers presents parties with
 an impermissible choice: Either arbitrate disputes using a form of class
 procedures, or do not arbitrate at all. Moriana maintains that any
 conflict between Iskanian and the FAA is illusory because PAGA cre-
 ates nothing more than a substantive cause of action.
    This Court disagrees with both characterizations of the statute. Mo-
 riana’s premise that PAGA creates a unitary private cause of action is
 irreconcilable with the structure of the statute and the ordinary legal
 meaning of the word “claim.” A PAGA action asserting multiple viola-
 tions under California’s Labor Code affecting a range of different em-
 ployees does not constitute “a single claim” in even the broadest possi-
 ble sense. Viking’s position, on the other hand, elides important
 structural differences between PAGA actions and class actions. A
 class-action plaintiff can raise a multitude of claims because he or she
                    Cite as: 596 U. S. ____ (2022)                      3

                               Syllabus

represents a multitude of absent individuals; a PAGA plaintiff, by con-
trast, represents a single principal, the LWDA, that has a multitude
of claims. As a result, PAGA suits exhibit virtually none of the proce-
dural characteristics of class actions.
   This Court’s FAA precedents treat bilateral arbitration as the pro-
totype of the individualized and informal form of arbitration protected
from undue state interference by the FAA. See, e.g., Epic Systems
Corp. v. Lewis, 584 U. S. ___, ___. Viking posits that a proceeding is
“bilateral” only if it involves two and only two parties and “is conducted
by and on behalf of the individual named parties only.” Wal-Mart
Stores, Inc. v. Dukes, 564 U. S. 338, 348. Thus, Iskanian’s prohibition
on PAGA waivers is inconsistent with the FAA because PAGA creates
an intrinsically representational form of action and Iskanian requires
parties either to arbitrate in that format or forgo arbitration alto-
gether.
   This Court disagrees. Nothing in the FAA establishes a categorical
rule mandating enforcement of waivers of standing to assert claims on
behalf of absent principals. Non-class representative actions in which
a single agent litigates on behalf of a single principal necessarily devi-
ate from the strict ideal of bilateral dispute resolution posited by Vi-
king, but this Court has never held that the FAA imposes a duty on
States to render all forms of representative standing waivable by con-
tract or that such suits deviate from the norm of bilateral arbitration.
Unlike procedures distinctive to multiparty litigation, single-principal,
single-agent representative actions are “bilateral” in two registers:
They involve the rights of only the absent real party in interest and
the defendant, and litigation need only be conducted by the agent-
plaintiff and the defendant. Nothing in this Court’s precedent sug-
gests that in enacting the FAA, Congress intended to require States to
reshape their agency law governing who can assert claims on behalf of
whom to ensure that parties will never have to arbitrate disputes in a
proceeding that deviates from bilateral arbitration in the strictest
sense. Pp. 7–17.
   (b) PAGA’s built-in mechanism of claim joinder is in conflict with the
FAA. Iskanian’s prohibition on contractual division of PAGA actions
into constituent claims unduly circumscribes the freedom of parties to
determine “the issues subject to arbitration” and “the rules by which
they will arbitrate,” Lamps Plus, Inc. v. Varela, 587 U. S. ____, ____,
and does so in a way that violates the fundamental principle that “ar-
bitration is a matter of consent,” Stolt-Nielsen, 559 U. S., at 684. For
that reason, state law cannot condition the enforceability of an agree-
ment to arbitrate on the availability of a procedural mechanism that
would permit a party to expand the scope of the anticipated arbitration
by introducing claims that the parties did not jointly agree to arbitrate.
4              VIKING RIVER CRUISES, INC. v. MORIANA

                                   Syllabus

    A state rule imposing an expansive rule of joinder in the arbitral con-
    text would defeat the ability of parties to control which claims are sub-
    ject to arbitration by permitting parties to superadd new claims to the
    proceeding, regardless of whether the agreement committed those
    claims to arbitration. When made compulsory by way of Iskanian,
    PAGA’s joinder rule functions in exactly this way. The effect is to co-
    erce parties into withholding PAGA claims from arbitration. Is-
    kanian’s indivisibility rule effectively coerces parties to opt for a judi-
    cial forum rather than “forgo[ing] the procedural rigor and appellate
    review of the courts to realize the benefits of private dispute resolu-
    tion.” Stolt-Nielsen, 559 U. S., at 685. Pp. 17–19.
       (c) Under this Courts holding, Iskanian’s prohibition on wholesale
    waivers of PAGA claims is not preempted by the FAA. But Iskanian’s
    rule that PAGA actions cannot be divided into individual and non-in-
    dividual claims is preempted, so Viking was entitled to compel arbi-
    tration of Moriana’s individual claim. PAGA provides no mechanism
    to enable a court to adjudicate non-individual PAGA claims once an
    individual claim has been committed to a separate proceeding. And
    under PAGA’s standing requirement, a plaintiff has standing to main-
    tain non-individual PAGA claims in an action only by virtue of also
    maintaining an individual claim in that action. As a result, Moriana
    would lack statutory standing to maintain her non-individual claims
    in court, and the correct course was to dismiss her remaining claims.
    Pp. 20–21.
Reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which BREYER, SO-
TOMAYOR,    KAGAN, and GORSUCH, JJ., joined, in which ROBERTS, C. J.,
joined as to Parts I and III, and in which KAVANAUGH and BARRETT, JJ.,
joined as to Part III. SOTOMAYOR, J., filed a concurring opinion. BARRETT,
J., filed an opinion concurring in part and concurring in the judgment, in
which KAVANAUGH, J., joined, and in which ROBERTS, C. J, joined as to
all but the footnote. THOMAS, J., filed a dissenting opinion.
                         Cite as: 596 U. S. ____ (2022)                                 1

                               Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order that
      corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 20–1573
                                     _________________


     VIKING RIVER CRUISES, INC., PETITIONER v.
                 ANGIE MORIANA
    ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF
        CALIFORNIA, SECOND APPELLATE DISTRICT
                                   [June 15, 2022]

   JUSTICE ALITO delivered the opinion of the Court.*
   We granted certiorari in this case to decide whether the
Federal Arbitration Act (FAA), 9 U. S. C. §1 et seq.,
preempts a rule of California law that invalidates contrac-
tual waivers of the right to assert representative claims un-
der California’s Labor Code Private Attorneys General Act
of 2004. Cal. Lab. Code Ann. §2698 et seq. (West 2022).
                              I
                             A
  The California Legislature enacted the Labor Code Pri-
vate Attorneys General Act (PAGA) to address a perceived
deficit in the enforcement of the State’s Labor Code. Cali-
fornia’s Labor and Workforce Development Agency (LWDA)
had the authority to bring enforcement actions to impose
civil penalties on employers for violations of many of the
code’s provisions. But the legislature believed the LWDA
did not have sufficient resources to reach the appropriate
level of compliance, and budgetary constraints made it im-


——————
 *THE CHIEF JUSTICE joins Parts I and III of this opinion.
2            VIKING RIVER CRUISES, INC. v. MORIANA

                          Opinion of the Court

possible to achieve an adequate level of financing. The leg-
islature thus decided to enlist employees as private attor-
neys general to enforce California labor law, with the un-
derstanding that labor-law enforcement agencies were to
retain primacy over private enforcement efforts.
   By its terms, PAGA authorizes any “aggrieved employee”
to initiate an action against a former employer “on behalf of
himself or herself and other current or former employees”
to obtain civil penalties that previously could have been re-
covered only by the State in an LWDA enforcement action.
Cal. Lab. Code Ann. §2699(a). As the text of the statute
indicates, PAGA limits statutory standing to “aggrieved
employees”—a term defined to include “any person who was
employed by the alleged violator and against whom one or
more of the alleged violations was committed.” §2699(c). To
bring suit, however, an employee must also exhaust admin-
istrative remedies. That entails providing notice to the em-
ployer and the LWDA of the violations alleged and the sup-
porting facts and theories. §2699.3(a)(1)(A). If the LWDA
fails to respond or initiate an investigation within a speci-
fied timeframe, the employee may bring suit. §2699.3(a)(2).
In any successful PAGA action, the LWDA is entitled to 75
percent of the award. §2699(i). The remaining 25 percent
is distributed among the employees affected by the viola-
tions at issue. Ibid.
   California law characterizes PAGA as creating a “type of
qui tam action,”1 Iskanian v. CLS Transp. Los Angeles,
——————
  1 As we have explained, “qui tam” is the short form of the Latin phrase

“qui tam pro domino rege quam pro se ipso in hac parte sequitur”—mean-
ing “ ‘who pursues this action on our Lord the King’s behalf as well as his
own.’ ” Vermont Agency of Natural Resources v. United States ex rel. Ste-
vens, 529 U. S. 765, 768, n. 1(2000). Qui tam actions “appear to have
originated around the end of the 13th century, when private individuals
who had suffered injury began bringing actions in the royal courts on
both their own and the Crown’s behalf ” and became more of a rarity as
“royal courts began to extend jurisdiction to suits involving wholly pri-
vate wrongs.” Id., at 774–775.
                     Cite as: 596 U. S. ____ (2022)                     3

                          Opinion of the Court

LLC, 59 Cal. 4th 348, 382, 327 P. 3d 129, 148 (2014). Alt-
hough the statute’s language suggests that an “aggrieved
employee” sues “on behalf of himself or herself and other
current or former employees,” §2699(a), California prece-
dent holds that a PAGA suit is a “ ‘representative action’ ”
in which the employee plaintiff sues as an “ ‘agent or proxy’ ”
of the State. Id., at 380, 327 P. 3d, at 147 (quoting Arias v.
Superior Court, 46 Cal. 4th 969, 986, 209 P. 3d 923, 933
(2009)).
   As the California courts conceive of it, the State “is al-
ways the real party in interest in the suit.” Iskanian, 59
Cal. 4th, at 382, 327 P. 3d, at 148.2 The primary function
of PAGA is to delegate a power to employees to assert “the
same legal right and interest as state law enforcement
agencies,” Arias, 46 Cal. 4th, at 986, 209 P. 3d, at 933. In
other words, the statute gives employees a right to assert
——————
  2 The extent to which PAGA plaintiffs truly act as agents of the State

rather than complete assignees is disputed. See Magadia v. Wal-Mart
Assocs., Inc., 999 F. 3d 668, 677 (CA9 2021) (holding that PAGA “lacks
the procedural controls necessary to ensure that California” retains “sub-
stantial authority over the case” (internal quotation marks omitted)).
Agency requires control. See Hollingsworth v. Perry, 570 U. S. 693, 713
(2013). But apart from the exhaustion process, the statute does not fea-
ture any explicit control mechanisms, such as provisions authorizing the
State to intervene or requiring its approval of settlements.
  That said, California precedent strongly suggests that the State re-
tains inherent authority to manage PAGA actions. There is no other ob-
vious way to understand California precedent’s description of the State
as the “real party in interest.” See generally 1A Cal. Jur. 3d Actions §31
(real-party-in-interest status is based on ownership and control over the
cause of action). And a theory of total assignment appears inconsistent
with the fact that employees have no assignable interest in a PAGA
claim. See Amalgamated Transit Union, Local 1756, AFL-CIO v. Supe-
rior Court of Los Angeles Cty., 46 Cal. 4th 993, 1002, 209 P. 3d 937, 943
(2009) (Amalgamated Transit); see also Turrieta v. Lyft, Inc., 69 Cal.
App. 5th 955, 972, 284 Cal. Rptr. 3d 767, 780 (2021) (The employee’s
“ability to file PAGA claims on behalf of the state does not convert the
state’s interest into their own or render them real parties in interest”).
For purposes of this opinion, we assume that PAGA plaintiffs are agents.
4          VIKING RIVER CRUISES, INC. v. MORIANA

                      Opinion of the Court

the State’s claims for civil penalties on a representative ba-
sis, but it does not create any private rights or private
claims for relief. Iskanian, 59 Cal. 4th, at 381, 327 P. 3d, at
148; see also Amalgamated Transit, 46 Cal. 4th 993, 1002,
209 P. 3d 937, 943 (2009). The code provisions enforced
through the statute establish public duties that are owed to
the State, not private rights belonging to employees in their
“individual capacities.” Iskanian, 59 Cal. 4th, at 381, 327
P. 3d, at 147. Other, distinct provisions of the code create
individual rights, and claims arising from violations of
those rights are actionable through separate private causes
of action for compensatory or statutory damages. Id., at
381–382, 327 P. 3d, at 147–148; see also Kim v. Reins Int’l
California, Inc., 9 Cal. 5th 73, 86, 459 P. 3d 1123, 1130
(2020) (“[C]ivil penalties recovered on the state’s behalf are
intended to remediate present violations and deter future
ones, not to redress employees’ injuries” (internal quotation
marks omitted; emphasis deleted)). And because PAGA ac-
tions are understood to involve the assertion of the govern-
ment’s claims on a derivative basis, the judgment issued in
a PAGA action is binding on anyone “who would be bound
by a judgment in an action brought by the government.”
Arias, 46 Cal. 4th, at 986, 209 P. 3d, at 933.
   California precedent also interprets the statute to con-
tain what is effectively a rule of claim joinder. Rules of
claim joinder allow a party to unite multiple claims against
an opposing party in a single action. See 6A C. Wright, H.
Miller, & E. Cooper, Federal Practice and Procedure §1582
(3d ed. 2016) (Wright & Miller). PAGA standing has the
same function. An employee with statutory standing may
“seek any civil penalties the state can, including penalties
for violations involving employees other than the PAGA lit-
igant herself.” ZB, N. A. v. Superior Court, 8 Cal. 5th 175,
185, 448 P. 3d 239, 243–244 (2019). An employee who al-
leges he or she suffered a single violation is entitled to use
that violation as a gateway to assert a potentially limitless
                 Cite as: 596 U. S. ____ (2022)            5

                     Opinion of the Court

number of other violations as predicates for liability. This
mechanism radically expands the scope of PAGA actions.
The default penalties set by PAGA are $100 for each ag-
grieved employee per pay period for the initial violation and
$200 for each aggrieved employee per pay period for each
subsequent violation. Cal. Lab. Code Ann. §2699(f )(2). In-
dividually, these penalties are modest; but given PAGA’s
additive dimension, low-value claims may easily be welded
together into high-value suits.
                              B
  Petitioner Viking River Cruises, Inc. (Viking), is a com-
pany that offers ocean and river cruises around the world.
When respondent Angie Moriana was hired by Viking as a
sales representative, she executed an agreement to arbi-
trate any dispute arising out of her employment. The
agreement contained a “Class Action Waiver” providing
that in any arbitral proceeding, the parties could not bring
any dispute as a class, collective, or representative PAGA
action. It also contained a severability clause specifying
that if the waiver was found invalid, any class, collective,
representative, or PAGA action would presumptively be lit-
igated in court. But under that severability clause, if any
“portion” of the waiver remained valid, it would be “en-
forced in arbitration.”
  After leaving her position with Viking, Moriana filed a
PAGA action against Viking in California court. Her com-
plaint contained a claim that Viking had failed to provide
her with her final wages within 72 hours, as required by
§§101–102 of the California Labor Code. But the complaint
also asserted a wide array of other code violations allegedly
sustained by other Viking employees, including violations
of provisions concerning the minimum wage, overtime,
meal periods, rest periods, timing of pay, and pay state-
ments. Viking moved to compel arbitration of Moriana’s
“individual” PAGA claim—here meaning the claim that
6          VIKING RIVER CRUISES, INC. v. MORIANA

                      Opinion of the Court

arose from the violation she suffered—and to dismiss her
other PAGA claims. The trial court denied that motion, and
the California Court of Appeal affirmed, holding that cate-
gorical waivers of PAGA standing are contrary to state pol-
icy and that PAGA claims cannot be split into arbitrable
individual claims and nonarbitrable “representative”
claims.
   This ruling was dictated by the California Supreme
Court’s decision in Iskanian. In that case, the court held
that pre-dispute agreements to waive the right to bring
“representative” PAGA claims are invalid as a matter of
public policy. What, precisely, this holding means requires
some explanation. PAGA’s unique features have prompted
the development of an entire vocabulary unique to the stat-
ute, but the details, it seems, are still being worked out. An
unfortunate feature of this lexicon is that it tends to use the
word “representative” in two distinct ways, and each of
those uses of the term “representative” is connected with
one of Iskanian’s rules governing contractual waiver of
PAGA claims.
   In the first sense, PAGA actions are “representative” in
that they are brought by employees acting as representa-
tives—that is, as agents or proxies—of the State. But
PAGA claims are also called “representative” when they are
predicated on code violations sustained by other employees.
In the first sense, “ ‘every PAGA action is . . . representa-
tive’ ” and “[t]here is no individual component to a PAGA
action,” Kim, 9 Cal. 5th, at 87, 459 P. 3d, at 1131 (quoting
Iskanian, 59 Cal. 4th, at 387, 327 P. 3d, at 151), because
every PAGA claim is asserted in a representative capacity.
But when the word “representative” is used in the second
way, it makes sense to distinguish “individual” PAGA
claims, which are premised on Labor Code violations actu-
ally sustained by the plaintiff, from “representative” (or
perhaps quasi-representative) PAGA claims arising out of
events involving other employees. For purposes of this
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

opinion, we will use “individual PAGA claim” to refer to
claims based on code violations suffered by the plaintiff.
And we will endeavor to be clear about how we are using
the term “representative.”
   Iskanian’s principal rule prohibits waivers of “repre-
sentative” PAGA claims in the first sense. That is, it pre-
vents parties from waiving representative standing to bring
PAGA claims in a judicial or arbitral forum. But Iskanian
also adopted a secondary rule that invalidates agreements
to separately arbitrate or litigate “individual PAGA claims
for Labor Code violations that an employee suffered,” on the
theory that resolving victim-specific claims in separate ar-
bitrations does not serve the deterrent purpose of PAGA.
59 Cal. 4th, at 383, 327 P. 3d, at 149; see also Kim, 9 Cal.
5th, at 88, 459 P. 3d, at 1132 (noting that based on Is-
kanian, California courts have uniformly “rejected efforts to
split PAGA claims into individual and representative com-
ponents”).
   In this case, Iskanian’s principal prohibition required the
lower courts to treat the representative-action waiver in the
agreement between Moriana and Viking as invalid insofar
as it was construed as a wholesale waiver of PAGA stand-
ing. The agreement’s severability clause, however, allowed
enforcement of any “portion” of the waiver that remained
valid, so the agreement still would have permitted arbitra-
tion of Moriana’s individual PAGA claim even if wholesale
enforcement was impossible. But because California law
prohibits division of a PAGA action into constituent claims,
the state courts refused to compel arbitration of that claim
as well. We granted certiorari, 595 U. S. ___ (2021), and
now reverse.
                            II
  The FAA was enacted in response to judicial hostility to
arbitration. Section 2 of the statute makes arbitration
agreements “valid, irrevocable, and enforceable, save upon
8           VIKING RIVER CRUISES, INC. v. MORIANA

                          Opinion of the Court

such grounds as exist at law or in equity for the revocation
of any contract.” 9 U. S. C. §2.3 As we have interpreted it,
this provision contains two clauses: An enforcement man-
date, which renders agreements to arbitrate enforceable as
a matter of federal law, and a saving clause, which permits
invalidation of arbitration clauses on grounds applicable to
“any contract.” See AT&T Mobility LLC v. Concepcion, 563
U. S. 333, 339–340 (2011); Epic Systems Corp. v. Lewis, 584
U. S. ___, ___–___ (2018) (slip op., at 5–6). These clauses
jointly establish “an equal-treatment principle: A court may
invalidate an arbitration agreement based on ‘generally ap-
plicable contract defenses’ like fraud or unconscionability,
but not on legal rules that ‘apply only to arbitration or that
derive their meaning from the fact that an agreement to ar-
bitrate is at issue.’ ” Kindred Nursing Centers L. P. v. Clark,
581 U. S. 246, 251 (2017) (quoting Concepcion, 563 U. S., at
339). Under that principle, the FAA “preempts any state
rule discriminating on its face against arbitration—for ex-
ample, a law ‘prohibit[ing] outright the arbitration of a par-
ticular type of claim.’ ” Kindred Nursing, 581 U. S., at 251
(quoting Concepcion, 563 U. S., at 341).
   But under our decisions, even rules that are generally ap-
plicable as a formal matter are not immune to preemption

——————
   3 As we have noted, common-law hostility to arbitration “manifested

itself in a great variety of devices and formulas.” AT&T Mobility LLC v.
Concepcion, 563 U. S. 333, 342 (2011) (internal quotation marks omit-
ted). Two important devices were the doctrines of ouster and revocabil-
ity, which, respectively, invalidated arbitration clauses as impermissible
attempts to “oust” courts of their jurisdiction and permitted parties to
revoke consent to arbitrate until the moment the arbitrator entered an
award. See, e.g., Kill v. Hollister, 1 Wils. K. B. 129, 95 Eng. Rep. 532
(K. B. 1746); Vynior’s Case, 77 Co. Rep. 80a, 77 Eng. Rep. 597 (K. B.
1609). Another was the rule barring specific performance as a remedy
for breach of an arbitration clause. See 21 R. Lord, Williston on Con-
tracts §57:2 (4th ed. 2017). Section 2 abrogated these doctrines by mak-
ing arbitration agreements presumptively “valid,” “irrevocable,” and “en-
forceable.”
                  Cite as: 596 U. S. ____ (2022)              9

                      Opinion of the Court

by the FAA. See Lamps Plus, Inc. v. Varela, 587 U. S. ___,
___ (2019) (slip op., at 6); Concepcion, 563 U. S., at 343. Sec-
tion 2’s mandate protects a right to enforce arbitration
agreements. That right would not be a right to arbitrate in
any meaningful sense if generally applicable principles of
state law could be used to transform “traditiona[l] individ-
ualized . . . arbitration” into the “litigation it was meant to
displace” through the imposition of procedures at odds with
arbitration’s informal nature. Epic Systems, 584 U. S., at
___ (slip op., at 8). See also Concepcion, 563 U. S., at 351.
And that right would not be a right to arbitrate based on an
agreement if generally applicable law could be used to coer-
cively impose arbitration in contravention of the “first prin-
ciple” of our FAA jurisprudence: that “[a]rbitration is
strictly ‘a matter of consent.’ ” Granite Rock Co. v. Team-
sters, 561 U. S. 287, 299 (2010) (quoting Volt Information
Sciences, Inc. v. Board of Trustees of Leland Stanford Jun-
ior Univ., 489 U. S. 468, 479 (1989)); see also Lamps Plus,
587 U. S., at ___ (slip op., at 7); Stolt-Nielsen S. A. v. Ani-
malFeeds Int’l Corp., 559 U. S. 662, 685 (2010).
   Based on these principles, we have held that “a party may
not be compelled under the FAA to submit to class arbitra-
tion unless there is a contractual basis for concluding that
the party agreed to do so.” Id., at 684. See also Lamps Plus,
587 U. S., at ___ (slip op., at 1); Epic Systems, 584 U. S., at
___–___ (slip op., at 6–8); Concepcion, 563 U. S., at 347–348.
The “ ‘shift from bilateral arbitration to class-action arbitra-
tion’ ” mandates procedural changes that are inconsistent
with the individualized and informal mode of arbitration
contemplated by the FAA. Id., at 347 (quoting Stolt-
Nielsen, 559 U. S., at 686). As a result, class procedures
cannot be imposed by state law without presenting unwill-
ing parties with an unacceptable choice between being com-
pelled to arbitrate using procedures at odds with arbitra-
tion’s traditional form and forgoing arbitration altogether.
Putting parties to that choice is inconsistent with the FAA.
10           VIKING RIVER CRUISES, INC. v. MORIANA

                          Opinion of the Court

  Viking contends that these decisions require enforcement
of contractual provisions waiving the right to bring PAGA
actions because PAGA creates a form of class or collective
proceeding. If this is correct, Iskanian’s prohibition on
PAGA waivers presents parties with the same impermissi-
ble choice as the rules we have invalidated in our decisions
concerning class- and collective-action waivers: Either arbi-
trate disputes using a form of class procedure, or do not ar-
bitrate at all.
  Moriana offers a very different characterization of the
statute. As she sees it, any conflict between Iskanian and
the FAA is illusory because PAGA creates nothing more
than a substantive cause of action. The only thing that is
distinctive about PAGA, she supposes, is that it allows em-
ployee plaintiffs to increase the available penalties that
may be awarded in an action by proving additional predi-
cate violations of the Labor Code. But that does not make
a PAGA action a class action, because those violations are
not distinct claims belonging to distinct individuals. In-
stead, they are predicates for expanded liability under a
single cause of action. In Moriana’s view, that means Is-
kanian invalidates waivers of substantive rights, and does
not purport to invalidate anything that can meaningfully
be described as an “arbitration agreement.”4
——————
  4 Moriana declines to defend one of the Iskanian court’s own bases for

holding that the FAA does not mandate enforcement of PAGA waivers.
The Iskanian court reasoned that a PAGA action lies outside the FAA’s
coverage entirely because §2 is limited to controversies “arising out of ”
the contract between the parties, 9 U. S. C. §2 (emphasis added), and a
PAGA action “is not a dispute between an employer and an employee
arising out of their contractual relationship,” but “a dispute between an
employer and the state.” Iskanian v. CLS Transp. Los Angeles, LLC, 59
Cal. 4th 348, 387, 327 P. 3d 129, 151 (2014). We reject this argument.
Although the terms of §2 limit the FAA’s enforcement mandate to agree-
ments to arbitrate controversies that “arise out of ” the parties’ contrac-
tual relationship, disputes resolved in PAGA actions satisfy this require-
ment. The contractual relationship between the parties is a but-for cause
                      Cite as: 596 U. S. ____ (2022)                     11

                           Opinion of the Court

   We disagree with both characterizations of the statute.
Moriana is correct that the FAA does not require courts to
enforce contractual waivers of substantive rights and rem-
edies. The FAA’s mandate is to enforce “arbitration agree-
ments.” Concepcion, 563 U. S., at 344 (emphasis added).
And as we have described it, an arbitration agreement is “a
specialized kind of forum-selection clause that posits not
only the situs of suit but also the procedure to be used in
resolving the dispute.” Scherk v. Alberto-Culver Co., 417
U. S. 506, 519 (1974); Mitsubishi Motors Corp. v. Soler
Chrysler-Plymouth, Inc., 473 U. S. 614, 633 (1985). An ar-
bitration agreement thus does not alter or abridge substan-
tive rights; it merely changes how those rights will be pro-
cessed. And so we have said that “ ‘[b]y agreeing to
arbitrate a statutory claim, a party does not forgo the sub-
stantive rights afforded by the statute; it only submits to
their resolution in an arbitral . . . forum.’ ” Preston v. Fer-
rer, 552 U. S. 346, 359 (2008) (quoting Mitsubishi Motors
Corp., 473 U. S., at 628).5


——————
of any justiciable legal controversy between the parties under PAGA, and
“arising out of ” language normally refers to a causal relationship. See,
e.g., Ford Motor Co. v. Montana Eighth Judicial Dist. Court, 592 U. S.
___, ___ (2021) (slip op., at 8). And regardless of whether a PAGA action
is in some sense also a dispute between an employer and the State, noth-
ing in the FAA categorically exempts claims belonging to sovereigns from
the scope of §2.
   5 In briefing before this Court, Viking argued that the principle that

the FAA does not mandate enforcement of provisions waiving substan-
tive rights is limited to federal statutes. This argument is erroneous.
The basis of this principle is not anything unique about federal statutes.
It is that the FAA requires only the enforcement of “provision[s]” to settle
a controversy “by arbitration,” §2, and not any provision that happens to
appear in a contract that features an arbitration clause. That is why we
mentioned this principle in Preston, which concerned claims arising un-
der state law. See 552 U. S., at 360 (noting that under the agreement, a
party “relinquishe[d] no substantive rights . . . California law may accord
him”).
12           VIKING RIVER CRUISES, INC. v. MORIANA

                           Opinion of the Court

   But Moriana’s premise that PAGA creates a unitary pri-
vate cause of action is irreconcilable with the structure of
the statute and the ordinary legal meaning of the word
“claim.” California courts interpret PAGA to provide em-
ployees with delegated authority to assert the State’s
claims on a representative basis, not an individual cause of
action. See, e.g., Amalgamated Transit, 46 Cal. 4th, at
1003, 209 P. 3d, at 943 (PAGA “is simply a procedural stat-
ute” that “does not create property rights or any other sub-
stantive rights”). And a PAGA action asserting multiple
code violations affecting a range of different employees does
not constitute “a single claim” in even the broadest possible
sense, because the violations asserted need not even arise
from a common “transaction” or “nucleus of operative facts.”
Lucky Brand Dungarees, Inc. v. Marcel Fashions Group,
Inc., 590 U. S. ___, ___ (2020) (slip op., at 6) (internal quo-
tation marks omitted).6
   Viking’s position, on the other hand, elides important
structural differences between PAGA actions and class ac-
tions that preclude any straightforward application of our
precedents invalidating prohibitions on class-action waiv-
ers. Class-action procedure allows courts to use a repre-
sentative plaintiff ’s individual claims as a basis to “adjudi-
cate claims of multiple parties at once, instead of in
separate suits,” Shady Grove Orthopedic Associates, P. A. v.
Allstate Ins. Co., 559 U. S. 393, 408 (2010). This, of course,
requires the certification of a class. And because class judg-
ments bind absentees with respect to their individual

——————
  6 California courts sometimes speak as though a PAGA action involves

the assertion of “a single representative PAGA claim,” Williams v. Supe-
rior Court, 237 Cal. App. 4th 642, 649, 188 Cal. Rptr. 3d 83, 87 (2015).
But we are not required to take the labels affixed by state courts at face
value in determining whether state law creates a scheme at odds with
federal law. See, e.g., Carpenter v. Shaw, 280 U. S. 363, 367–368 (1930).
And in our view, this manner of speaking is another reflection of the still-
embryonic character of the language that has grown up around PAGA.
                  Cite as: 596 U. S. ____ (2022)             13

                      Opinion of the Court

claims for relief and are preclusive as to all claims the class
could have brought, Cooper v. Federal Reserve Bank of Rich-
mond, 467 U. S. 867, 874 (1984), “class representatives
must at all times adequately represent absent class mem-
bers, and absent [class] members must be afforded notice,
an opportunity to be heard, and a right to opt out of the
class.” Concepcion, 563 U. S., at 349. And to “ensur[e] that
the named plaintiffs are appropriate representatives of the
class whose claims they wish to litigate,” the adjudicator
must decide questions of numerosity, commonality, typical-
ity, and adequacy of representation. Wal-Mart Stores, Inc.
v. Dukes, 564 U. S. 338, 349 (2011).
   PAGA actions also permit the adjudication of multiple
claims in a single suit, but their structure is entirely differ-
ent. A class-action plaintiff can raise a multitude of claims
because he or she represents a multitude of absent individ-
uals; a PAGA plaintiff, by contrast, represents a single prin-
cipal, the LWDA, that has a multitude of claims. As a result
of this structural difference, PAGA suits exhibit virtually
none of the procedural characteristics of class actions. The
plaintiff does not represent a class of injured individuals, so
there is no need for certification. PAGA judgments are
binding only with respect to the State’s claims, and are not
binding on nonparty employees as to any individually held
claims. Arias, 46 Cal. 4th, at 986, 209 P. 3d, at 933–934.
This obviates the need to consider adequacy of representa-
tion, numerosity, commonality, or typicality. And although
the statute gives other affected employees a future interest
in the penalties awarded in an action, that interest does not
make those employees “parties” in any of the senses in
which absent class members are, see Devlin v. Scardelletti,
536 U. S. 1 (2002), or give those employees anything more
than an inchoate interest in litigation proceeds. See Ver-
mont Agency of Natural Resources v. United States ex rel.
Stevens, 529 U. S. 765, 773 (2000) (The “ ‘right’ ” to a share
14         VIKING RIVER CRUISES, INC. v. MORIANA

                      Opinion of the Court

of the proceeds of a qui tam action “does not even fully ma-
terialize until the litigation is completed and the relator
prevails”).
   Because PAGA actions do not adjudicate the individual
claims of multiple absent third parties, they do not present
the problems of notice, due process, and adequacy of repre-
sentation that render class arbitration inconsistent with ar-
bitration’s traditionally individualized form. See Concep-
cion, 563 U. S., at 347–348. Of course, as a practical matter,
PAGA actions do have something important in common
with class actions. Because PAGA plaintiffs represent a
principal with a potentially vast number of claims at its dis-
posal, PAGA suits “greatly increas[e] risks to defendants.”
Id., at 350. But our precedents do not hold that the FAA
allows parties to contract out of anything that might am-
plify defense risks. Instead, our cases hold that States can-
not coerce individuals into forgoing arbitration by taking
the individualized and informal procedures characteristic of
traditional arbitration off the table. Litigation risks are rel-
evant to that inquiry because one way in which state law
may coerce parties into forgoing their right to arbitrate is
by conditioning that right on the use of a procedural format
that makes arbitration artificially unattractive. The ques-
tion, then, is whether PAGA contains any procedural mech-
anism at odds with arbitration’s basic form.
   Viking suggests an answer. Our FAA precedents treat
bilateral arbitration as the prototype of the individualized
and informal form of arbitration protected from undue state
interference by the FAA. See Epic Systems, 584 U. S., at
___–___ (slip op., at 8–9); see also American Express Co. v.
Italian Colors Restaurant, 570 U. S. 228, 238 (2013); Con-
cepcion, 563 U. S., at 347–349; Stolt-Nielsen, 559 U. S., at
685–686. Viking posits that a proceeding is “bilateral” in
the relevant sense if—but only if—it involves two and only
two parties and the arbitration “ ‘is conducted by and on be-
half of the individual named parties only.’ ” Wal-Mart, 564
                  Cite as: 596 U. S. ____ (2022)           15

                      Opinion of the Court

U. S., at 348 (quoting Califano v. Yamasaki, 442 U. S. 682,
700–701 (1979)). PAGA actions necessarily deviate from
this ideal because they involve litigation or arbitration on
behalf of an absent principal. Viking thus suggests that
Iskanian’s prohibition on PAGA waivers is inconsistent
with the FAA because PAGA creates an intrinsically repre-
sentational form of action and Iskanian requires parties ei-
ther to arbitrate in that format or forgo arbitration alto-
gether.
   We disagree. Nothing in the FAA establishes a categori-
cal rule mandating enforcement of waivers of standing to
assert claims on behalf of absent principals. Non-class rep-
resentative actions in which a single agent litigates on be-
half of a single principal are part of the basic architecture
of much of substantive law. Familiar examples include
shareholder-derivative suits, wrongful-death actions, trus-
tee actions, and suits on behalf of infants or incompetent
persons. Single-agent, single-principal suits of this kind
necessarily deviate from the strict ideal of bilateral dispute
resolution posited by Viking. But we have never held that
the FAA imposes a duty on States to render all forms of rep-
resentative standing waivable by contract. Nor have we
suggested that single-agent, single-principal representa-
tive suits are inconsistent the norm of bilateral arbitration
as our precedents conceive of it. Instead, we have held that
“the ‘changes brought about by the shift from bilateral ar-
bitration to class-action arbitration’ ” are too fundamental
to be imposed on parties without their consent. Concepcion,
563 U. S., at 347–348 (quoting Stolt-Nielsen, 559 U. S., at
686; emphasis added). And we have held that §2’s saving
clause does not preserve defenses that would allow a party
to declare “that a contract is unenforceable just because it
requires bilateral arbitration.” Epic Systems, 584 U. S., at
___ (slip op., at 9).
   These principles do not mandate the enforcement of waiv-
16          VIKING RIVER CRUISES, INC. v. MORIANA

                         Opinion of the Court

ers of representative capacity as a categorical rule. Requir-
ing parties to decide whether to arbitrate or litigate a
single-agent, single-principal action does not produce a
shift from a situation in which the arbitrator must “re-
solv[e] a single dispute between the parties to a single
agreement” to one in which he or she must “resolv[e] many
disputes between hundreds or perhaps even thousands of
parties.” Stolt-Nielsen, 559 U. S., at 686. And a proceeding
in which two and only two parties arbitrate exclusively in
their individual capacities is not the only thing one might
mean by “bilateral arbitration.” As we have said, “[t]he la-
bel ‘party’ does not indicate an absolute characteristic, but
rather a conclusion about the applicability of various proce-
dural rules that may differ based on context.” Devlin, 536
U. S., at 10. Our precedents use the phrase “bilateral arbi-
tration” in opposition to “class or collective” arbitration, and
the problems we have identified in mandatory class arbitra-
tion arise from procedures characteristic of multiparty rep-
resentative actions. Epic Systems, 584 U. S., at ___ (slip
op., at 24); see also Italian Colors, 570 U. S., at 238; Con-
cepcion, 563 U. S., at 347–349; Stolt-Nielsen, 559 U. S., at
685–686. Unlike these kinds of actions, single-principal,
single-agent representative actions are “bilateral” in two
registers: They involve the rights of only the absent real
party in interest and the defendant, and litigation need only
be conducted by the agent-plaintiff and the defendant. This
degree of deviation from bilateral norms is not alien to tra-
ditional arbitral practice,7 and our precedents have never
suggested otherwise. See, e.g., Marmet Health Care Center,
Inc. v. Brown, 565 U. S. 530 (2012) (per curiam) (invalidat-
ing rule categorically barring arbitration of wrongful-death
actions).
——————
  7 For example, close corporations have included arbitration clauses in

negotiated shareholder agreements for many decades. See, e.g., In re
Carl, 263 App. Div. 887, 32 N. Y. S. 2d 410 (1942); Lumsden v. Lumsden
Bros. & Taylor Inc., 242 App. Div. 852, 257 N. Y. S. 221 (1934).
                  Cite as: 596 U. S. ____ (2022)             17

                      Opinion of the Court

  Nor does a rule prohibiting waiver of representative
standing declare “that a contract is unenforceable just be-
cause it requires bilateral arbitration.” Epic Systems, 584
U. S., at ___ (slip op., at 9). Indeed, if the term “bilateral
arbitration” is used to mean “arbitration in an individual
capacity between precisely two parties,” a rule prohibiting
representative-capacity waivers cannot invalidate agree-
ments to arbitrate on a “bilateral” basis. An agreement that
explicitly provided for “arbitration on a strictly bilateral ba-
sis” would, under that definition of the term “bilateral,” cat-
egorically exclude representative-capacity claims from its
coverage. Such claims, after all, necessarily involve the rep-
resentation of an absent principal, and thus cannot be arbi-
trated in a strictly bilateral proceeding. A rule prohibiting
waivers of representative standing would not invalidate
any agreements that contracted for “bilateral arbitration”
in Viking’s sense—it would simply require parties to choose
whether to litigate those claims or arbitrate them in a pro-
ceeding that is not bilateral in every conceivable sense. And
while this consequence only follows because it is impossible
to decide representative claims in an arbitration that is “bi-
lateral” in every dimension, nothing in our precedent sug-
gests that in enacting the FAA, Congress intended to re-
quire States to reshape their agency law to ensure that
parties will never have to arbitrate in a proceeding that de-
viates from “bilateral arbitration” in the strictest sense. If
there is a conflict between California’s prohibition on PAGA
waivers and the FAA, it must derive from a different source.
                                III
  We think that such a conflict between PAGA’s procedural
structure and the FAA does exist, and that it derives from
the statute’s built-in mechanism of claim joinder. As we
noted at the outset, that mechanism permits “aggrieved em-
ployees” to use the Labor Code violations they personally
suffered as a basis to join to the action any claims that could
18         VIKING RIVER CRUISES, INC. v. MORIANA

                       Opinion of the Court

have been raised by the State in an enforcement proceed-
ing. Iskanian’s secondary rule prohibits parties from con-
tracting around this joinder device because it invalidates
agreements to arbitrate only “individual PAGA claims for
Labor Code violations that an employee suffered,” 59 Cal.
4th, at 383, 327 P. 3d, at 149.
   This prohibition on contractual division of PAGA actions
into constituent claims unduly circumscribes the freedom of
parties to determine “the issues subject to arbitration” and
“the rules by which they will arbitrate,” Lamps Plus, 587
U. S., at ___ (slip op., at 7), and does so in a way that vio-
lates the fundamental principle that “arbitration is a mat-
ter of consent,” Stolt-Nielsen, 559 U. S., at 684. The most
basic corollary of the principle that arbitration is a matter
of consent is that “a party can be forced to arbitrate only
those issues it specifically has agreed to submit to arbitra-
tion,” First Options of Chicago, Inc. v. Kaplan, 514 U. S.
938, 945 (1995). This means that parties cannot be coerced
into arbitrating a claim, issue, or dispute “absent an affirm-
ative ‘contractual basis for concluding that the party agreed
to do so.’ ” Lamps Plus, 587 U. S., at ___ (slip op., at 8) (quot-
ing Stolt-Nielsen, 559 U. S., at 684); see also Concepcion,
563 U. S., at 347–348.
   For that reason, state law cannot condition the enforcea-
bility of an arbitration agreement on the availability of a
procedural mechanism that would permit a party to expand
the scope of the arbitration by introducing claims that the
parties did not jointly agree to arbitrate. Rules of claim
joinder can function in precisely that way. Modern civil pro-
cedure dispenses with the formalities of the common-law
approach to claim joinder in favor of almost-unqualified
joinder. Wright & Miller §1581. Federal Rule of Civil Pro-
cedure 18(a), which permits a party to “join, as independent
or alternative claims, as many claims as it has against an
opposing party,” is typical of the modern approach. But the
FAA licenses contracting parties to depart from standard
                   Cite as: 596 U. S. ____ (2022)             19

                       Opinion of the Court

rules “in favor of individualized arbitration procedures of
their own design,” so parties to an arbitration agreement
are not required to follow the same approach. Epic Systems,
584 U. S., at ____ (slip op., at 14). And that is true even if
bifurcated proceedings are an inevitable result. See, e.g.,
Dean Witter Reynolds Inc. v. Byrd, 470 U. S. 213, 220–221
(1985); Moses H. Cone Memorial Hospital v. Mercury Con-
str. Corp., 460 U. S. 1, 103 (1983).
   A state rule imposing an expansive rule of joinder in the
arbitral context would defeat the ability of parties to control
which claims are subject to arbitration. Such a rule would
permit parties to superadd new claims to the proceeding,
regardless of whether the agreement between them com-
mitted those claims to arbitration. Requiring arbitration
procedures to include a joinder rule of that kind compels
parties to either go along with an arbitration in which the
range of issues under consideration is determined by coer-
cion rather than consent, or else forgo arbitration alto-
gether. Either way, the parties are coerced into giving up a
right they enjoy under the FAA. See Lamps Plus, 587 U. S.,
at ___–___ (slip op., at 6–8); Epic Systems, 584 U. S., at ___–
___ (slip op., at 5–9); Concepcion, 563 U. S., at 347–351;
Stolt-Nielsen, 559 U. S., at 684–687.
   When made compulsory by way of Iskanian, the joinder
rule internal to PAGA functions in exactly this way. Under
that rule, parties cannot agree to restrict the scope of an
arbitration to disputes arising out of a particular “ ‘ “trans-
action” ’ ” or “ ‘common nucleus of facts.’ ” Lucky Brand, 590
U. S., at ___ (slip op., at 6). If the parties agree to arbitrate
“individual” PAGA claims based on personally sustained vi-
olations, Iskanian allows the aggrieved employee to abro-
gate that agreement after the fact and demand either judi-
cial proceedings or an arbitral proceeding that exceeds the
scope jointly intended by the parties. The only way for par-
ties to agree to arbitrate one of an employee’s PAGA claims
is to also “agree” to arbitrate all other PAGA claims in the
20        VIKING RIVER CRUISES, INC. v. MORIANA

                      Opinion of the Court

same arbitral proceeding.
   The effect of Iskanian’s rule mandating this mechanism
is to coerce parties into withholding PAGA claims from ar-
bitration. Liberal rules of claim joinder presuppose a back-
drop in which litigants assert their own claims and those of
a limited class of other parties who are usually connected
with the plaintiff by virtue of a distinctive legal relation-
ship—such as that between shareholders and a corporation
or between a parent and a minor child. PAGA departs from
that norm by granting the power to enforce a subset of Cal-
ifornia public law to every employee in the State. This com-
bination of standing to act on behalf of a sovereign and man-
datory freeform joinder allows plaintiffs to unite a massive
number of claims in a single-package suit. But as we have
said, “[a]rbitration is poorly suited to the higher stakes” of
massive-scale disputes of this kind. Concepcion, 563 U. S.,
at 350. The absence of “multilayered review” in arbitral
proceedings “makes it more likely that errors will go uncor-
rected.” Ibid. And suits featuring a vast number of claims
entail the same “risk of ‘in terrorem’ settlements that class
actions entail.” Ibid. As a result, Iskanian’s indivisibility
rule effectively coerces parties to opt for a judicial forum
rather than “forgo[ing] the procedural rigor and appellate
review of the courts in order to realize the benefits of pri-
vate dispute resolution.” Stolt-Nielsen, 559 U. S., at 685;
see also Concepcion, 563 U. S., at 350–351. This result is
incompatible with the FAA.
                              IV
  We hold that the FAA preempts the rule of Iskanian in-
sofar as it precludes division of PAGA actions into individ-
ual and non-individual claims through an agreement to ar-
bitrate. This holding compels reversal in this case. The
agreement between Viking and Moriana purported to waive
“representative” PAGA claims. Under Iskanian, this provi-
sion was invalid if construed as a wholesale waiver of PAGA
                  Cite as: 596 U. S. ____ (2022)           21

                      Opinion of the Court

claims. And under our holding, that aspect of Iskanian is
not preempted by the FAA, so the agreement remains inva-
lid insofar as it is interpreted in that manner. But the sev-
erability clause in the agreement provides that if the waiver
provision is invalid in some respect, any “portion” of the
waiver that remains valid must still be “enforced in arbitra-
tion.” Based on this clause, Viking was entitled to enforce
the agreement insofar as it mandated arbitration of Mori-
ana’s individual PAGA claim. The lower courts refused to
do so based on the rule that PAGA actions cannot be divided
into individual and non-individual claims. Under our hold-
ing, that rule is preempted, so Viking is entitled to compel
arbitration of Moriana’s individual claim.
   The remaining question is what the lower courts should
have done with Moriana’s non-individual claims. Under
our holding in this case, those claims may not be dismissed
simply because they are “representative.” Iskanian’s rule
remains valid to that extent. But as we see it, PAGA pro-
vides no mechanism to enable a court to adjudicate non-
individual PAGA claims once an individual claim has been
committed to a separate proceeding. Under PAGA’s stand-
ing requirement, a plaintiff can maintain non-individual
PAGA claims in an action only by virtue of also maintaining
an individual claim in that action. See Cal. Lab. Code Ann.
§§2699(a), (c). When an employee’s own dispute is pared
away from a PAGA action, the employee is no different from
a member of the general public, and PAGA does not allow
such persons to maintain suit. See Kim, 9 Cal. 5th, at 90,
459 P. 3d, at 1133 (“PAGA’s standing requirement was
meant to be a departure from the ‘general public’ . . . stand-
ing originally allowed” under other California statutes). As
a result, Moriana lacks statutory standing to continue to
maintain her non-individual claims in court, and the correct
course is to dismiss her remaining claims.
   For these reasons, the judgment of the California Court
of Appeal is reversed, and the case is remanded for further
22        VIKING RIVER CRUISES, INC. v. MORIANA

                     Opinion of the Court

proceedings not inconsistent with this opinion.

                                            It is so ordered.
                  Cite as: 596 U. S. ____ (2022)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 20–1573
                          _________________


    VIKING RIVER CRUISES, INC., PETITIONER v.
                ANGIE MORIANA
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF
       CALIFORNIA, SECOND APPELLATE DISTRICT
                         [June 15, 2022]

  JUSTICE SOTOMAYOR, concurring.
  I join the Court’s opinion in full. The Court faithfully ap-
plies precedent to hold that California’s anti-waiver rule for
claims under the State’s Labor Code Private Attorneys Gen-
eral Act of 2004 (PAGA) is pre-empted only “insofar as it
precludes division of PAGA actions into individual and non-
individual claims through an agreement to arbitrate.”
Ante, at 20. In its analysis of the parties’ contentions, the
Court also details several important limitations on the pre-
emptive effect of the Federal Arbitration Act (FAA). See
ante, at 11–17. As a whole, the Court’s opinion makes clear
that California is not powerless to address its sovereign con-
cern that it cannot adequately enforce its Labor Code with-
out assistance from private attorneys general.
  The Court concludes that the FAA poses no bar to the ad-
judication of respondent Angie Moriana’s “non-individual”
PAGA claims, but that PAGA itself “provides no mechanism
to enable a court to adjudicate non-individual PAGA claims
once an individual claim has been committed to a separate
proceeding.” Ante, at 21. Thus, the Court reasons, based
on available guidance from California courts, that Moriana
lacks “statutory standing” under PAGA to litigate her “non-
individual” claims separately in state court. Ibid. Of
course, if this Court’s understanding of state law is wrong,
California courts, in an appropriate case, will have the last
2          VIKING RIVER CRUISES, INC. v. MORIANA

                   SOTOMAYOR, J., concurring

word. Alternatively, if this Court’s understanding is right,
the California Legislature is free to modify the scope of stat-
utory standing under PAGA within state and federal con-
stitutional limits. With this understanding, I join the
Court’s opinion.
                    Cite as: 596 U. S. ____ (2022)            1

                       BARRETT,of
                       Opinion  J.,Bconcurring
                                    ARRETT, J.


SUPREME COURT OF THE UNITED STATES
                                _________________

                                No. 20–1573
                                _________________


    VIKING RIVER CRUISES, INC., PETITIONER v.
                ANGIE MORIANA
    ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF
        CALIFORNIA, SECOND APPELLATE DISTRICT
                           [June 15, 2022]

   JUSTICE BARRETT, with whom JUSTICE KAVANAUGH
joins, and with whom THE CHIEF JUSTICE joins except as to
the footnote, concurring in part and concurring in the judg-
ment.
   I join Part III of the Court’s opinion. I agree that reversal
is required under our precedent because PAGA’s procedure
is akin to other aggregation devices that cannot be imposed
on a party to an arbitration agreement. See, e.g., Stolt-Niel-
sen S. A. v. AnimalFeeds Int’l Corp., 559 U. S. 662 (2010);
AT&T Mobility LLC v. Concepcion, 563 U. S. 333 (2011);
Epic Systems Corp. v. Lewis, 584 U. S. ___ (2018); Lamps
Plus, Inc. v. Varela, 587 U. S. ___ (2019). I would say noth-
ing more than that. The discussion in Parts II and IV of the
Court’s opinion is unnecessary to the result, and much of it
addresses disputed state-law questions as well as argu-
ments not pressed or passed upon in this case.*




——————
 *The same is true of Part I.
                 Cite as: 596 U. S. ____ (2022)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 20–1573
                         _________________


    VIKING RIVER CRUISES, INC., PETITIONER v.
                ANGIE MORIANA
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF
       CALIFORNIA, SECOND APPELLATE DISTRICT
                        [June 15, 2022]

   JUSTICE THOMAS, dissenting.
   I continue to adhere to the view that the Federal Arbitra-
tion Act (FAA), 9 U. S. C. §1 et seq., does not apply to pro-
ceedings in state courts. See Allied-Bruce Terminix Cos. v.
Dobson, 513 U. S. 265, 285–297 (1995) (THOMAS, J., dis-
senting); see also Kindred Nursing Centers L. P. v. Clark,
581 U. S. 246, 257 (2017) (THOMAS, J., dissenting) (collect-
ing cases). Accordingly, the FAA does not require Califor-
nia’s courts to enforce an arbitration agreement that forbids
an employee to invoke the State’s Private Attorneys Gen-
eral Act. On that basis, I would affirm the judgment of the
California Court of Appeal.